+DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US 2017/0171440 A1).

As to claim 1, Park et al. discloses a camera module (Fig.1: lens assembly 13a; Fig.4: lens assembly 101), the profile of which has a polygonal structure when viewed from an optical axis direction (Fig.4: the second cover member 183 has a polygonal structure), comprising: 
an optical lens (Fig.1: at least one lens 131); 
a base (Fig.4: housing 101 including four sidewalls) with a polygonal structure (the four sidewalls form a polygonal structure), having an opening that corresponds to the optical lens (Fig.4; [0077]: the sidewalls S1, S2, S3, and S4 form a space to accommodate the lens barrel 103); 
a bottom (Fig.4: image sensor assembly 102), configured to fix an image sensor ([0078]) and being movable relative to the base ([0078]: the image sensor 102 rotates in engagement with the housing); and 
a first driving assembly (Figs.4 and 5: third coils 215 and third magnets 229 correspond to the claimed first driving assembly), configured to drive the bottom to move relative to the base ([0098]: “the rotation member 221 may rotate with respect to the housing 201 by an electromagnetic force generated between the third coils 215 and the third magnets 229”), and the first driving assembly is at least partially located in the center of a first side of the camera module (See the labeled first side in Fig.4 reproduced below. [0099]: “As far as a driving force for rotating the rotation member 221 with respect to the housing 201 can be generated, the third coils 215 and the third magnets 229 may be mounted at various positions on the housing 201 and the rotation member 221”. That is, the third coils 215 and the third magnets 229 may be located in the center of the first side); 
wherein the base is affixed to an electronic device ([0079]: the bottom surface of the housing 101 is engaged with the lower housing 189; and the lower housing 189 may be formed by part of the casing 11a in Fig.1. Therefore, the housing 101/base is affixed to the electronic device 10a in Fig.1); 



    PNG
    media_image1.png
    818
    640
    media_image1.png
    Greyscale

Fig.4 of Park et al.

As to claim 2, Park discloses the camera module as claimed in claim 1, wherein the base is closer to a light incidence of the optical axis than the bottom (As shown in Fig.4, the housing 101/base is above the image sensor assembly 102/bottom).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0171440 A1) in view of Brown et al. (US 2017/0075192 A1).

As to claim 3, Park et al. discloses the camera module as claimed in claim 1, but fails to disclose the first driving assembly further includes a first driving element having an elongated structure, disposed on the first side, and when viewed from the optical axis direction, two ends of the first driving element are located on the first side.
However, Brown et al. teaches a shape-memory alloy suspension system having a driving assembly including a first driving element having an elongated structure (Fig.4: SMA actuator wires 11), disposed on the first side (SMA actuator wires 11 are disposed on each of the four sides), and when viewed from the optical axis direction, two ends of the first driving element are located on the first side (See Fig. 4).


As to claim 4, Park et al. discloses the camera module as claimed in claim 1, but fails to disclose a first elastic element having a sheet-like structure, the bottom is movably connected to the base via the first elastic element, and the first elastic element does not overlap itself when viewed from the optical axis direction.
However,  Brown et al. teaches a shape-memory alloy suspension system having a first elastic element having a sheet-like structure (Fig.4: flexure arms 167), the bottom is movably connected to the base via the first elastic element ([0051]: “The flexure arms 167 each extend between the movable platform 150 and the support plate 160”), and the first elastic element does not overlap itself when viewed from the optical axis direction (See Fig.4).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Park et al. with the teaching of Brown et al. to use shape-memory alloy suspension system such that a first elastic element having a sheet-like structure, the bottom is movably connected to the base via the first elastic element, and the first elastic element does not overlap itself when viewed from the optical axis direction, so as to easily combine driving mechanisms of different manufacturers and miniaturize the image stabilization portion.

As to claim 5, Park et al. in view of Brown et al. discloses the camera module as claimed in claim 4, wherein the thickness direction of the first elastic element is perpendicular to the optical axis (Brown et al.: Fig. 4: the width of the flexure arms 167 parallel to the movable platform 150 is considered as the thickness direction in the claim).

As to claim 6, Park et al. in view of Brown et al. discloses the camera module as claimed in claim 4, wherein the first elastic element has a first cantilever (Brown et al.: Fig.4: flexure arms 167), and the cantilever is located on the first side and a second side of the camera module (Brown et al.: Fig.4; [0053]: one end of the flexure arm 167 connecting to the movable platform 150 is located on the claimed first side; the other end of the flexure arm 167/cantilever is located on the claimed second side), wherein the second side is adjacent to but not parallel to the first side (See Fig.4 below).
[AltContent: textbox (first side)][AltContent: ][AltContent: textbox (second side)][AltContent: ][AltContent: textbox (first corner)][AltContent: ][AltContent: ][AltContent: textbox (second corner)]
    PNG
    media_image2.png
    485
    681
    media_image2.png
    Greyscale

Fig. 4 of Brown et al.

As to claim 7, Park et al. in view of Brown et al. discloses the camera module as claimed in claim 6, wherein an end portion of the first cantilever is located at a first corner of the camera module when viewed from the optical axis direction (See Fig.4 of Brown et al. above: the base fitting 168 at one end of the flexure arm 167 is located approximately at the first corner of the camera module).

As to claim 11, Park et al. in view of Brown et al. discloses the camera module as claimed in claim 5, wherein two ends of a first cantilever are respectively located at the first corner and a second corner of the camera module when viewed from the optical axis direction (See Fig.4 of Brown et al. above).

As to claim 12, Park et al. in view of Brown et al. discloses the camera module as claimed in claim 11, wherein the two ends of the first cantilever do not overlap when viewed from any direction that is perpendicular to the optical axis (Brown et al.: [0052-0053]]: each flexure arm 167 is connected to the support plate 160 by a base fitting 168 at one end, and is formed integrally with a moving fitting 169 into the movable platform 150 at the other end; therefore, the two ends of the flexure arms 167 do not overlap when viewed from a direction perpendicular to the optical axis).

As to claim 13, Park et al. discloses the camera module as claimed in claim 1, but fails to disclose the first driving assembly has a basing element having shape-memory alloy.
However, Brown et al. teaches a shape-memory alloy suspension/actuation system having the first driving assembly has a basing element having shape-memory alloy (Brown et al.: Fig.4: SMA actuator wires 11).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Park et al. with the teaching of Brown et al. to use shape-memory alloy suspension/actuation system such that the first driving assembly has a basing element having shape-memory alloy, so as to easily combine driving mechanisms of different manufacturers and miniaturize the image stabilization portion.

As to claim 14, Park et al. in view of Brown et al. discloses the camera module as claimed in claim 3, further comprising:
a holder (Park et al.: Fig.4: the guide member 104, and the first, second, and third operation members 105, 106, and 107), configured to sustain an optical element ([0076]: “the lens assembly 100 may include a guide member 104, a first operation member 105, a second operation member 106, and/or a third operation member 107, so that the lens barrel 103 may be mounted in the housing 101”); and
a second driving assembly (Park et al.: Fig.4; [0076]: a first operation member 105, a second operation member 106, and a third operation member 107), disposed on a side of the base (Fig.4: a first operation member 105, a second operation member 106, and a third operation member 107 are disposed along four sidewalls of the housing 101. In other words, the second driving assembly is disposed on each side of the base), wherein the second driving assembly configured to drive the holder to move relative to the base (Park et al.: [0080]: “the guide member 104, and the first, second, and third operation members 105, 106, and 107 may be mounted in the housing 101, in a state where they may move the lens barrel 103 linearly.”).

Claims 8-10 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0171440 A1) in view of Brown et al. (US 2017/0075192 A1) as applied to claims 3, 4, 6 and 7 above, and further in view of Topliss (US 2009/0295986 A1).

As to claim 8, Park et al. in view of Brown et al. discloses the camera module as claimed in claim 7, further comprising:
a holder (Park et al.: Fig.4: the guide member 104, and the first, second, and third operation members 105, 106, and 107) configured to connect an optical element ([0076]: “the lens assembly 100 may include a guide member 104, a first operation member 105, a second operation member 106, and/or a third operation member 107, so that the lens barrel 103 may be mounted in the housing 101”).
The combination of Park et al. and Brown et al. fails to disclose a second elastic element, having sheet-like shape, wherein the holder is connected to the optical element via the second elastic element.
However, Topliss teaches a shape-memory alloy lens suspension/actuation system with a second elastic element (Fig.2: suspension element 10), having sheet-like shape (See Figs.2 and 3), wherein the holder is connected to the optical element via the second elastic element (Fig.2 and [0126]: lens carrier 20 corresponds to the claimed holder; lens holder 21 corresponds to the claimed holder).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Park et al. and Brown et al. with the teaching of Topliss to use a shape-memory alloy lens suspension/actuation system which includes a second elastic element, having sheet-like shape, wherein the holder is connected to the optical element via the second elastic element, so as to maximize the degree of movement of the lens assembly along the optical axis with desire miniaturization ([0010]). 

As to claim 9, Park et al. in view of Brown et al. and Topliss discloses the camera module as claimed in claim 8, wherein the first elastic element and the second elastic element do not overlap when viewed from a direction that is perpendicular to the optical axis (See Fig.3 of Brown et al.).

As to claim 10, Park et al. in view of Brown et al. and Topliss discloses the camera module as claimed in claim 9, wherein the second elastic element has a second cantilever (Topliss: Fig.2: flexures 13), and when viewed from the optical axis direction, an end portion of the second cantilever is located at the first corner (Topliss: Fig.2: there are total of four flexures 13, and the end portions of the flexures 13 are located at all four corners including the first corner).

As to claim 15, Park et al. in view of Brown et al. discloses the camera module as claimed in claim 14, but it fails to disclose the second driving assembly has an elongated second driving element disposed on the side of the base.
However, Topliss teaches a shape-memory alloy lens suspension/actuation system with an elongated second driving element disposed on the side of the base (Topliss: Fig.2: SMA wire 31 is disposed on the side of the annular wall 5).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Park et al. and Brown et al. with the teaching of Topliss to use a shape-memory alloy lens suspension/actuation system which includes a shape-memory alloy lens suspension/actuation system with an elongated second driving element disposed on the side of the base, so as to maximize the degree of movement of the lens assembly along the optical axis with desire miniaturization ([0010]).

As to claim 16, Park et al. in view of Brown et al. and Topliss discloses the camera module as claimed in claim 15, wherein the second driving element has a bent portion (Topliss: Fig.2 and [0144]: the SMA wire 31 has four lengths 42.  As shown in Fig. 2, the retaining element 41 creates a bent portion in the SMA wire 31 between two lengths 42).

As to claim 17, Park et al. in view of Brown et al. and Topliss discloses the camera module as claimed in claim 16, wherein the bent portion includes a first bent sub-portion and a second bent sub-portion (Topliss: Fig.2: the length 42 of the SMA wire on the left corresponds to the claimed first bent sub-portion, and the length 42 on the right corresponds to the claimed second bent sub-portion), wherein the first bent sub-portion is located at the central position of the side of the base (each bent sub-portion is located at the diagonally central position of its corresponding side of the annular wall).

As to claim 18, Park et al. in view of Brown et al. and Topliss discloses the camera module as claimed in claim 17, wherein the second bent sub-portion is adjacent to a first corner of the camera module (See Fig.2 of Topliss below for the spatial relationship between the second bent sub-portion and the first corner).
[AltContent: textbox (                          
(corresponding to the second bent sub-portion))][AltContent: textbox (second corner)][AltContent: textbox (                           
(corresponding to the first bent sub-portion))][AltContent: ][AltContent: oval][AltContent: oval][AltContent: ]
    PNG
    media_image3.png
    540
    634
    media_image3.png
    Greyscale

[AltContent: textbox (first corner)]

Fig. 2 of Topliss

As to claim 19, Park et al. in view of Brown et al. and Topliss discloses the camera module as claimed in claim 18, wherein the first bent sub-portion is located at the central position of the first corner and a second corner of the camera module (See Fig.2 of Topliss above.  There is at least a portion of the first bent sub-portion is located at the central position between the first corner and the second corner).

As to claim 20, Park et al. in view of Brown et al. discloses the camera module as claimed in claim 14, but it fails to disclose the second driving assembly has a basing element having shape-memory alloy.
However, Topliss teaches a shape-memory alloy lens suspension/actuation system with a basing element having shape-memory alloy (Topliss: Figs.2 and 4; [0135]: SMA wire 31).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Park et al. and Brown et al. with the teaching of Topliss to use a shape-memory alloy lens suspension/actuation system which includes a basing element having shape-memory alloy, so as to maximize the degree of movement of the lens assembly along the optical axis with desire miniaturization ([0010]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sekimoto (US 2016/0330375 A1) discloses a camera module having an image stabilization mechanism, both of miniaturization and thinning are achieved, while adopting a structure of driving an entire of a lens group in a direction perpendicular to an optical axis direction.
Yu et al. (US 2017/0108705 A1) discloses a camera includes a lens, at least one autofocus (AF) actuator for moving the lens in a first direction, and at least one optical image stabilization (OIS) stabilizer for moving the lens in at least one direction.
Howarth et al. (US 2017/0219842 A1) discloses a camera assembly comprises a lens assembly (20) supported on a support structure (4), wherein the lens assembly includes an autofocus actuator arrangement (24) and the camera assembly includes an optical image stabilization assembly (40) arranged to move the lens assembly in a plane perpendicular to the optical axis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENZHEN WU/               Examiner, Art Unit 2696 

/SINH TRAN/               Supervisory Patent Examiner, Art Unit 2696